                                  Case 6:21-bk-01312                 Doc 1       Filed 03/26/21            Page 1 of 38


Fill in this information to identify your case:

United States Bankruptcy Court for the:

MIDDLE DISTRICT OF FLORIDA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                          04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Central Signs, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                    Mailing address, if different from principal place of
                                                                                                 business

                                  517 Mason Ave.
                                  Daytona Beach, FL 32117
                                  Number, Street, City, State & ZIP Code                         P.O. Box, Number, Street, City, State & ZIP Code

                                  Volusia                                                        Location of principal assets, if different from principal
                                  County                                                         place of business

                                                                                                 Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.central-signs.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                            page 1
                                       Case 6:21-bk-01312                Doc 1         Filed 03/26/21              Page 2 of 38
Debtor    Central Signs, LLC                                                                            Case number (if known)
          Name



7.   Describe debtor's business         A. Check one:
                                            Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                            Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                            Railroad (as defined in 11 U.S.C. § 101(44))
                                            Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                            Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                            Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                            None of the above

                                        B. Check all that apply
                                           Tax-exempt entity (as described in 26 U.S.C. §501)
                                            Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                            Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                           See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 3399

8.   Under which chapter of the         Check one:
     Bankruptcy Code is the
                                            Chapter 7
     debtor filing?
                                            Chapter 9
                                            Chapter 11. Check all that apply:
     A debtor who is a “small
     business debtor” must check                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     the first sub-box. A debtor as                               noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     defined in § 1182(1) who                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     elects to proceed under                                      operations, cash-flow statement, and federal income tax return or if any of these documents do not
     subchapter V of chapter 11                                   exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     (whether or not the debtor is a
                                                                  The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     “small business debtor”) must
                                                                  debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
     check the second sub-box.
                                                                  proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                            Chapter 12

9.   Were prior bankruptcy                 No.
     cases filed by or against
     the debtor within the last 8          Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number


10. Are any bankruptcy cases               No
    pending or being filed by a
    business partner or an                 Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                     Relationship
                                                  District                                 When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
                                Case 6:21-bk-01312                   Doc 1        Filed 03/26/21               Page 3 of 38
Debtor   Central Signs, LLC                                                                      Case number (if known)
         Name




11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                      preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal       Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                              It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                              What is the hazard?
                                              It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                              livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                              Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                              No
                                              Yes. Insurance agency
                                                      Contact name
                                                      Phone



         Statistical and administrative information

13. Debtor's estimation of      .        Check one:
    available funds
                                            Funds will be available for distribution to unsecured creditors.
                                            After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                            1,000-5,000                                25,001-50,000
    creditors                       50-99                                           5001-10,000                                50,001-100,000
                                    100-199                                         10,001-25,000                              More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                    $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                    $50,001 - $100,000                              $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                             $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                           $100,000,001 - $500 million                More than $50 billion

16. Estimated liabilities           $0 - $50,000                                    $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                    $50,001 - $100,000                              $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                             $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                           $100,000,001 - $500 million                More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                                  Case 6:21-bk-01312                  Doc 1        Filed 03/26/21             Page 4 of 38
Debtor    Central Signs, LLC                                                                       Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      March 26, 2021
                                                  MM / DD / YYYY


                             X   /s/Charles H. Hutcherson                                                 Charles H. Hutcherson
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   MGR




18. Signature of attorney    X   /s/Anne-Marie L. Bowen                                                    Date March 26, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Anne-Marie L. Bowen 708161
                                 Printed name

                                 Anne-Marie L. Bowen, P.A.
                                 Firm name

                                 816 N. Thornton Ave.
                                 Orlando, FL 32803
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     407-228-1300                  Email address      courtdocs@bowenbankruptcylaw.com

                                 708161 FL
                                 Bar number and State


18. Signature of attorney    X   /s/Justin M. Luna                                                         Date March 26, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Justin M. Luna 37131
                                 Printed name

                                 Latham, Luna, Eden & Beaudine, LLP
                                 Firm name

                                 111 N. Magnolia Ave. #1400
                                 Orlando, FL 32801
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     407-481-5804                  Email address      jluna@lathamluna.com

                                 37131 FL
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                                     Case 6:21-bk-01312                       Doc 1        Filed 03/26/21            Page 5 of 38




 Fill in this information to identify the case:

 Debtor name         Central Signs, LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                           12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          March 26, 2021                          X /s/ Charles H. Hutcherson
                                                                       Signature of individual signing on behalf of debtor

                                                                       Charles H. Hutcherson
                                                                       Printed name

                                                                       MGR
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                          Case 6:21-bk-01312                     Doc 1       Filed 03/26/21                Page 6 of 38


 Fill in this information to identify the case:
 Debtor name Central Signs, LLC
 United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA                                                                                   Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Airgas USA, LLC        Monika St.Bernard                        Unpaid utility bills    Disputed                                                                           $1,898.18
 2015 Vaughn Road,
 Bldg 400               monika.st.bernard@
 Kennesaw, GA 30144 airgas.com
                        770-590-6189
 Capital One                                                     Spark Business                                                                                           $19,500.00
 PO Box 30285                                                    Credit card
 Salt Lake City, UT     800-867-0904                             purchases
 84130-0287
 Certified Signage Inc. Tucker Byrd, Esq.                                                Disputed                                                                                 $5.00
 103 Westwood Dr.
 Daytona Beach, FL      tbyrd@byrdcampbell
 32119                  .com
                        407-392-2285
 Charles L. Cameron     Tucker Byrd, Esq.                                                Disputed                                                                                 $5.00
 103 Westwood Dr.
 Daytona Beach, FL      tbyrd@byrdcampbell
 32119                  .com
                        407-392-2285
 Cintas Corporation     Jennifer Knurek                          Alleged Unpaid          Disputed                                                                             $690.00
 #01490149                                                       Service fees
 1844 Holsonback Dr. knureki@cintas.com
 Daytona Beach, FL      386-274-2715
 32117
 Citi Cards                                                      Credit card                                                                                                $2,807.00
 Box 790046                                                      purchases
 St. Louis, MO          855-378-6468
 63179-0046
 Copyfax of MidFlorida Sara Walter                               Lease of Ricoh                                                                                             $9,645.00
 Inc.                                                            copier
 1310 Madrid Street     sara.walter@onlinec
 Ste 101                omment.com
 Marshall, MN 56258     800-348-3898
 Ford, Miller & Wainer Alison Blake, Esq.                        Litigation Attorney's                                                                                  $131,520.00
 PA                                                              fees
 1835 N. 3rd St.        ablake@fordmiller.c
 Jacksonville Beach,    om
 FL 32250               904-390-1970

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                          Case 6:21-bk-01312                   Doc 1         Filed 03/26/21                Page 7 of 38



 Debtor    Central Signs, LLC                                                                                 Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Glantz & Son, LLC               Alex Williams                   Materials Supplies                                                                                         $1,251.00
 4408 36th Street
 Orlando, FL 32811               awilliams@nglantz.c
                                 om
                                 866-645-2689
 SmartTechnologies                                               Service & Copy                                                                                             $6,400.00
 771 Fentress BLVD,                                              Contract
 Ste 10
 Daytona Beach, FL
 32114
 Synovus Bank                    Patrick              Real property of                                           $3,095,000.00             $1,346,000.00              $1,749,000.00
 960 Buford Hwy.                 Heatherington        Co. / blanket lien
 Cumming, GA 30041                                    and homestead of
                                 patrickheatherington principal Charles H.
                                 @synovus.com         Hutcherson &
                                 904-449-2858         Karen G.
                                                      Hutcherson
 Synovus Bank                    Patrick              Unsecured PPP        Contingent                                                                                   $175,000.00
 960 Buford Hwy.                 Heatherington        loans
 Cumming, GA 30041                                    Expected to be
                                 patrickheatherington 100% forgiven
                                 @Synovus.com
                                 904-449-2858
 UL, LLC                         D. Deepak            Alleged Unpaid       Disputed                                                                                         $2,554.00
 75 Remittance Dr.                                    Service fees
 Suite #1524                     deepak.d@ul.com
 Chicago, IL                     847-664-6724
 60675-1524
 YP, LLC                         K. Stafford Carbone             Alleged Trade debt     Disputed                                                                            $5,627.00
 PO Box 5010
 Carol Stream, IL                kstafford@pss-law.c
 60197-5010                      om
                                 800-479-2977




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                            Case 6:21-bk-01312                                   Doc 1               Filed 03/26/21                        Page 8 of 38

 Fill in this information to identify the case:

 Debtor name            Central Signs, LLC

 United States Bankruptcy Court for the:                       MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $           651,705.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           335,375.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           987,080.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        3,240,725.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           356,902.18


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           3,597,627.18




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                                     Case 6:21-bk-01312                  Doc 1      Filed 03/26/21          Page 9 of 38

 Fill in this information to identify the case:

 Debtor name         Central Signs, LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Synovus Bank                                            Checking                        8448                                  $102,600.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                   $102,600.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     FPL Utility Deposit                                                                                                              $1,000.00



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


 9.        Total of Part 2.                                                                                                                      $1,000.00
           Add lines 7 through 8. Copy the total to line 81.


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                    Case 6:21-bk-01312                       Doc 1        Filed 03/26/21           Page 10 of 38

 Debtor         Central Signs, LLC                                                                    Case number (If known)
                Name

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                                 28,600.00   -                                   0.00 = ....                 $28,600.00
                                              face amount                               doubtful or uncollectible accounts




           11b. Over 90 days old:                                     2,000.00   -                                  0.00 =....                     $2,000.00
                                              face amount                               doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                                  $30,600.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last               Net book value of         Valuation method used   Current value of
                                                      physical inventory             debtor's interest         for current value       debtor's interest
                                                                                     (Where available)

 19.       Raw materials
           Materials necessary to
           complete work.                             2/2021                                   $7,000.00                                           $7,000.00



 20.       Work in progress
           Materials necessary to
           complete work.                                                                      $3,000.00                                           $3,000.00



 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies

 23.       Total of Part 5.                                                                                                                  $10,000.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                          page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                                    Case 6:21-bk-01312                     Doc 1        Filed 03/26/21      Page 11 of 38

 Debtor         Central Signs, LLC                                                               Case number (If known)
                Name


               Yes. Book value                                       Valuation method                        Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of      Valuation method used   Current value of
                                                                                 debtor's interest      for current value       debtor's interest
                                                                                 (Where available)

 39.       Office furniture
           Misc. office furniture                                                          $1,500.00                                        $1,500.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Copier, computers, phone                                                            $0.00                                        $1,500.00


           Flexi                                                                               $0.00                                              $0.00


           Corel Draw                                                                          $0.00                                              $0.00


           Omega                                                                               $0.00                                              $0.00


           Microsoft Office; Word                                                              $0.00                                            $25.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                $3,025.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                    Case 6:21-bk-01312                   Doc 1     Filed 03/26/21        Page 12 of 38

 Debtor         Central Signs, LLC                                                            Case number (If known)
                Name

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     2016 Elliott Freightliner
                     1FVACXDT9GHHP8521                                                      $0.00                                      $85,000.00


           47.2.     2000 SkyHoist Freightliner
                     1FV6HFBA9YHB70146                                                      $0.00                                      $35,000.00


           47.3.     1990 GMC Skyhook Crane
                     1GDG7D1BOLV511230                                                      $0.00                                        $4,000.00


           47.4.     2005 GMC Pickup
                     1GTEC14V05Z106069                                                      $0.00                                        $1,500.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           2017 Doosan G30 Fork Lift                                                        $0.00                                      $10,000.00


           Digital Printer - Mimaki JVC 160 SP (Broken)                                     $0.00                                          $500.00


           Cutting Plotter - Mimaki CG-160 FX                                               $0.00                                          $750.00


           Gerber Plotter                                                                   $0.00                                        $1,000.00


           Sand Blaster Plotter                                                             $0.00                                          $200.00


           Laminator - Elite 62                                                             $0.00                                          $100.00


           Router - Gerber Saber 408                                                        $0.00                                              $0.00


           Channel Letter Clincher Model CL-26-12                                           $0.00                                          $200.00


           Bending Table with Brake - Arete Brake                                           $0.00                                          $100.00



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                    Case 6:21-bk-01312                   Doc 1     Filed 03/26/21        Page 13 of 38

 Debtor         Central Signs, LLC                                                            Case number (If known)
                Name

           Hand Brake - Tennsmith Model HB121-16                                            $0.00                                           $500.00


           Pan Brake - Model 1.5 x 1220                                                     $0.00                                           $500.00


           Mechanical Shear - 1010 Cincinnati Shear                                         $0.00                                         $4,000.00


           Plasma Cutter - Powercut 650 W/25'                                               $0.00                                           $500.00


           Air Compressors                                                                  $0.00                                         $3,000.00


           Welders                                                                          $0.00                                         $2,500.00


           Mathews Paint System                                                             $0.00                                           $200.00



 51.       Total of Part 8.                                                                                                        $149,550.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of      Valuation method used   Current value of
           property                                       extent of           debtor's interest      for current value       debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1. 517 Mason Ave.
                     Daytona Beach, FL
                     32117
                     Office/warehouse/facto
                     ry                                   Fee Simple                        $0.00    Comparable                        $650,000.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                                    Case 6:21-bk-01312                   Doc 1     Filed 03/26/21         Page 14 of 38

 Debtor         Central Signs, LLC                                                            Case number (If known)
                Name

            55.2.    Vacant Commercial lot
                     adjacent to 517 Mason
                     Ave.
                     Daytona Beach, FL
                     32117
                     E 15 FT OF W 45 FT
                     OF LOT 1 BLK 13
                     KINGSTON MB 3
                     PG 95 INC PER OR
                     4207 PG 3011-3012
                     PER OR 5560 PG
                     0160 PER OR 7704
                     PG 3195                              Fee Simple                        $0.00                                          $1,705.00




 56.        Total of Part 9.                                                                                                         $651,705.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of        Valuation method used   Current value of
                                                                              debtor's interest        for current value       debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            central-signs.com                                                               $0.00                                            $100.00



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations
            Only from computer rendering files (hard copies
            stolen at time of purchase)                                                     $0.00                                            $100.00



 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                             $200.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                                    Case 6:21-bk-01312                   Doc 1       Filed 03/26/21        Page 15 of 38

 Debtor         Central Signs, LLC                                                            Case number (If known)
                Name



 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                                    Current value of
                                                                                                                                    debtor's interest


 71.        Notes receivable
            Description (include name of obligor)
            Avis/Budget rent $3200.00 per month                               38,400.00 -                                  0.00 =
            3 year lease agreement (14 months                         Total face amount     doubtful or uncollectible amount
            remaining)                                                                                                                        $38,400.00



 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)
            Counter claim against Certified Signage, Inc. and Charles L.
            Cameron                                                                                                                              Unknown
            Nature of claim          Misrepresentation in sale of
                                     business to Debtor
            Amount requested                                $0.00


            Potential claim for Malpractice or Wrongful acts by Business
            Broker and/or Attorney                                                                                                               Unknown
            Nature of claim
            Amount requested                                             $0.00



 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership

 78.        Total of Part 11.                                                                                                               $38,400.00
            Add lines 71 through 77. Copy the total to line 90.

 79.        Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                       page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                       Case 6:21-bk-01312                           Doc 1            Filed 03/26/21                  Page 16 of 38

 Debtor          Central Signs, LLC                                                                                  Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                          $102,600.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                   $1,000.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                     $30,600.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                               $10,000.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $3,025.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                    $149,550.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                        $651,705.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                       $200.00

 90. All other assets. Copy line 78, Part 11.                                                    +                  $38,400.00

 91. Total. Add lines 80 through 90 for each column                                                            $335,375.00           + 91b.              $651,705.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $987,080.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                         page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
                                      Case 6:21-bk-01312                     Doc 1         Filed 03/26/21            Page 17 of 38

 Fill in this information to identify the case:

 Debtor name         Central Signs, LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                       12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
           No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                      Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                  Amount of claim             Value of collateral
                                                                                                                                                  that supports this
                                                                                                                      Do not deduct the value     claim
                                                                                                                      of collateral.
 2.1   Synovus Bank                                   Describe debtor's property that is subject to a lien                 $3,095,000.00             $1,346,000.00
       Creditor's Name                                Real property of Co. / blanket lien and
                                                      homestead of principal Charles H. Hutcherson &
       960 Buford Hwy.                                Karen G. Hutcherson
       Cumming, GA 30041
       Creditor's mailing address                     Describe the lien
                                                      Mortgages, UCC-1
       patrickheatherington@synov                     Is the creditor an insider or related party?
       us.com                                             No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                             No
       5/17/2019                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       7005
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                             Contingent
           Yes. Specify each creditor,                    Unliquidated
       including this creditor and its relative           Disputed
       priority.



 2.2   Synovus Bank                                   Describe debtor's property that is subject to a lien                   $136,000.00               $136,000.00
       Creditor's Name                                A/R & inventory/machinery & equipment
       960 Buford Hwy.
       Cumming, GA 30041
       Creditor's mailing address                     Describe the lien
                                                      Secured line of credit
       patrickheatherington@synov                     Is the creditor an insider or related party?
       us.com                                             No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                             No
       5/17/2019                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       7008
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                    page 1 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                       Case 6:21-bk-01312                    Doc 1         Filed 03/26/21            Page 18 of 38

 Debtor       Central Signs, LLC                                                                       Case number (if known)
              Name

            No                                            Contingent
            Yes. Specify each creditor,                   Unliquidated
        including this creditor and its relative          Disputed
        priority.



 2.3    Volusia County                                Describe debtor's property that is subject to a lien                        $9,725.00        $650,000.00
        Creditor's Name                               517 Mason Ave.
        Property Appraiser                            Daytona Beach, FL 32114
        123 W. Indiana Ave. Rm. 102
        Deland, FL 32720
        Creditor's mailing address                    Describe the lien
                                                      2020 Real Property tax lien
                                                      Is the creditor an insider or related party?
        vcpa@volusia.org                                  No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                            No
        2020                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        9688
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                            Contingent
            Yes. Specify each creditor,                   Unliquidated
        including this creditor and its relative          Disputed
        priority.




                                                                                                                                $3,240,725.0
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                          0

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 2 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                    Case 6:21-bk-01312                    Doc 1         Filed 03/26/21                  Page 19 of 38

 Fill in this information to identify the case:

 Debtor name         Central Signs, LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $1,898.18
           Airgas USA, LLC                                                      Contingent
           2015 Vaughn Road, Bldg 400                                           Unliquidated
           Kennesaw, GA 30144
                                                                                Disputed
           Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Unpaid utility bills
           Last 4 digits of account number 2401
                                                                             Is the claim subject to offset?       No     Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $19,500.00
           Capital One                                                          Contingent
           PO Box 30285                                                         Unliquidated
           Salt Lake City, UT 84130-0287                                        Disputed
           Date(s) debt was incurred 9/2019
                                                                             Basis for the claim:    Spark Business Credit card purchases
           Last 4 digits of account number 1131
                                                                             Is the claim subject to offset?       No     Yes

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                         $5.00
           Certified Signage Inc.                                               Contingent
           103 Westwood Dr.                                                     Unliquidated
           Daytona Beach, FL 32119
                                                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                         $5.00
           Charles L. Cameron                                                   Contingent
           103 Westwood Dr.                                                     Unliquidated
           Daytona Beach, FL 32119
                                                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 1 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                         42444                                            Best Case Bankruptcy
                                    Case 6:21-bk-01312                    Doc 1         Filed 03/26/21                  Page 20 of 38

 Debtor       Central Signs, LLC                                                                      Case number (if known)
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $690.00
          Cintas Corporation #01490149                                          Contingent
          1844 Holsonback Dr.                                                   Unliquidated
          Daytona Beach, FL 32117
                                                                                Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Alleged Unpaid Service fees
          Last 4 digits of account number 1383
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,807.00
          Citi Cards                                                            Contingent
          Box 790046                                                            Unliquidated
          St. Louis, MO 63179-0046                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit card purchases
          Last 4 digits of account number       5182
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,645.00
          Copyfax of MidFlorida Inc.                                            Contingent
          1310 Madrid Street                                                    Unliquidated
          Ste 101                                                               Disputed
          Marshall, MN 56258
                                                                             Basis for the claim:    Lease of Ricoh copier
          Date(s) debt was incurred
          Last 4 digits of account number       5177                         Is the claim subject to offset?     No       Yes


 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $131,520.00
          Ford, Miller & Wainer PA                                              Contingent
          1835 N. 3rd St.                                                       Unliquidated
          Jacksonville Beach, FL 32250                                          Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Litigation Attorney's fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,251.00
          Glantz & Son, LLC                                                     Contingent
          4408 36th Street                                                      Unliquidated
          Orlando, FL 32811                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Materials Supplies
          Last 4 digits of account number       3807
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,400.00
          SmartTechnologies                                                     Contingent
          771 Fentress BLVD, Ste 10                                             Unliquidated
          Daytona Beach, FL 32114                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Service & Copy Contract
          Last 4 digits of account number       6360
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $175,000.00
          Synovus Bank                                                          Contingent
          960 Buford Hwy.                                                       Unliquidated
          Cumming, GA 30041
                                                                                Disputed
          Date(s) debt was incurred      2020-2021
                                                                                             Unsecured PPP loans
                                                                             Basis for the claim:
          Last 4 digits of account number                                    Expected to be 100% forgiven
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 2 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                    Case 6:21-bk-01312                    Doc 1         Filed 03/26/21                    Page 21 of 38

 Debtor       Central Signs, LLC                                                                      Case number (if known)
              Name

 3.12      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $2,554.00
           UL, LLC                                                              Contingent
           75 Remittance Dr.                                                    Unliquidated
           Suite #1524
                                                                                Disputed
           Chicago, IL 60675-1524
           Date(s) debt was incurred
                                                                             Basis for the claim:    Alleged Unpaid Service fees
           Last 4 digits of account number      1307                         Is the claim subject to offset?         No     Yes

 3.13      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $5,627.00
           YP, LLC                                                              Contingent
           PO Box 5010                                                          Unliquidated
           Carol Stream, IL 60197-5010
                                                                                Disputed
           Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Alleged Trade debt
           Last 4 digits of account number 0001
                                                                             Is the claim subject to offset?         No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any
 4.1       Schwartz & Stafford, PA
           2101 Sardis Road North                                                                     Line     3.13
           Suite 208
                                                                                                             Not listed. Explain
           Charlotte, NC 28227

 4.2       Tucker H. Byrd, Esq
           180 Park Ave. North Ste. 2A                                                                Line     3.3
           Winter Park, FL 32789
                                                                                                             Not listed. Explain

 4.3       Tucker H. Byrd, Esq.
           180 Park Ave. North Ste. 2A                                                                Line     3.4
           Winter Park, FL 32789
                                                                                                             Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                           0.00
 5b. Total claims from Part 2                                                                            5b.    +     $                     356,902.18

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.          $                        356,902.18




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 3 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
                                    Case 6:21-bk-01312                   Doc 1         Filed 03/26/21        Page 22 of 38

 Fill in this information to identify the case:

 Debtor name         Central Signs, LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                            State the name and mailing address for all other parties with
                                                                                       whom the debtor has an executory contract or unexpired
                                                                                       lease

 2.1.        State what the contract or                   Contract for: purchase
             lease is for and the nature of               order
             the debtor's interest

                  State the term remaining
                                                                                           Aaron Delgado
             List the contract number of any                                               301 Dunlawton Ave.
                   government contract                                                     Port Orange, FL 32127


 2.2.        State what the contract or                   Contract for: purchase
             lease is for and the nature of               order
             the debtor's interest

                  State the term remaining
                                                                                           Atlantic Coast Prosthodontic
             List the contract number of any                                               1509 Mason Ave.
                   government contract                                                     Daytona Beach, FL 32117


 2.3.        State what the contract or                   3 year lease agreement
             lease is for and the nature of               for space in debtor's real
             the debtor's interest                        property.
                                                          Expires 3/31/2022
                  State the term remaining                13 months
                                                                                           Avis/Budget
             List the contract number of any                                               517 Mason Ave
                   government contract                                                     Daytons Beach, FL 32117


 2.4.        State what the contract or                   Lease of Ricoh Copier
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                38 months                        Copyfax of MidFlorida Inc.
                                                                                           1310 Madrid Street
             List the contract number of any                                               Ste 101
                   government contract                                                     Marshall, MN 56258




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                    Case 6:21-bk-01312                           Doc 1   Filed 03/26/21         Page 23 of 38
 Debtor 1 Central Signs, LLC                                                                         Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                              State the name and mailing address for all other parties with
                                                                                         whom the debtor has an executory contract or unexpired
                                                                                         lease

 2.5.        State what the contract or                   Contract for: purchase
             lease is for and the nature of               order
             the debtor's interest

                  State the term remaining
                                                                                             Inlet Harbor Marina
             List the contract number of any                                                 133 Inlet Harbor Rd.
                   government contract                                                       Ponce Inlet, FL 32127


 2.6.        State what the contract or                   Contract for: purchase
             lease is for and the nature of               order
             the debtor's interest

                  State the term remaining
                                                                                             O'Reilly Auto Parts
             List the contract number of any                                                 2545 US1
                   government contract                                                       Mims, FL 32754


 2.7.        State what the contract or                   Contract for: purchase
             lease is for and the nature of               order
             the debtor's interest

                  State the term remaining
                                                                                             Otter Self Storage
             List the contract number of any                                                 1015 S Woodland Blvd.
                   government contract                                                       Deland, FL 32720


 2.8.        State what the contract or                   Contract for: purchase
             lease is for and the nature of               order
             the debtor's interest

                  State the term remaining
                                                                                             Otter Self Storage
             List the contract number of any                                                 915 Shadick Dr.
                   government contract                                                       Orange City, FL 32763


 2.9.        State what the contract or                   Contract for: purchase
             lease is for and the nature of               order
             the debtor's interest

                  State the term remaining
                                                                                             RPT Realty
             List the contract number of any                                                 25801 US Hwy 19 North
                   government contract                                                       Clearwater, FL 33763


 2.10.       State what the contract or                   Service of leased copier,
             lease is for and the nature of               and copies
             the debtor's interest

                  State the term remaining                16 months                          SmartTechnologies
                                                                                             771 Fentress BLVD, Ste 10
             List the contract number of any                                                 Daytona Beach, FL 32114
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 2 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                    Case 6:21-bk-01312                           Doc 1   Filed 03/26/21         Page 24 of 38
 Debtor 1 Central Signs, LLC                                                                         Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                              State the name and mailing address for all other parties with
                                                                                         whom the debtor has an executory contract or unexpired
                                                                                         lease

                    government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 3 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                    Case 6:21-bk-01312               Doc 1       Filed 03/26/21        Page 25 of 38

 Fill in this information to identify the case:

 Debtor name         Central Signs, LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Charles H.                        517 Mason Ave.                                    Synovus Bank                       D   2.1
             Hutcherson                        Daytona Beach, FL 32117                                                              E/F
                                                                                                                                    G




    2.2      Charles H.                        517 Mason Ave.                                    Synovus Bank                       D   2.2
             Hutcherson                        Daytona Beach, FL 32117                                                              E/F
                                                                                                                                    G




    2.3      Karen G.                          517 Mason Ave.                                    Synovus Bank                       D   2.1
             Hutcherson                        Daytona Beach, FL 32117                                                              E/F
                                                                                                                                    G




Official Form 206H                                                       Schedule H: Your Codebtors                                           Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                    Case 6:21-bk-01312                    Doc 1         Filed 03/26/21             Page 26 of 38




 Fill in this information to identify the case:

 Debtor name         Central Signs, LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                                 $40,000.00
       From 1/01/2021 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                               $393,922.71
       From 1/01/2020 to 12/31/2020
                                                                                                   Other


       For year before that:                                                                       Operating a business                               $271,228.64
       From 5/01/2019 to 12/31/2019
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                    Case 6:21-bk-01312                     Doc 1        Filed 03/26/21             Page 27 of 38
 Debtor       Central Signs, LLC                                                                        Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               Capital One/Spark Business                                  Last 3 months                    $13,000.00                Secured debt
               PO Box 105474                                                                                                          Unsecured loan repayments
               Atlanta, GA 30348-5474                                                                                                 Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other

       3.2.
               Synovus Bank                                                1/19/2021                        $28,556.45                Secured debt
               960 Buford Hwy.                                                                                                        Unsecured loan repayments
               Cummings, GA 30041                                                                                                     Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    Charles H. Hutcherson                                       2020-2021                       $100,800.00           Regular annual salary
               517 Mason Ave.
               Daytona Beach, FL 32117
               100% owner

       4.2.    Karen G Hutcherson                                          2020-2021                        $23,920.00           Regular annual salary
               517 Mason Ave.
               Daytona Beach, FL 32117
               Wife of owner

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                 Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                    Case 6:21-bk-01312                       Doc 1         Filed 03/26/21               Page 28 of 38
 Debtor        Central Signs, LLC                                                                           Case number (if known)




           None.

                Case title                                       Nature of case               Court or agency's name and               Status of case
                Case number                                                                   address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:       Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

                Recipient's name and address                     Description of the gifts or contributions                  Dates given                             Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss           Value of property
       how the loss occurred                                                                                                                                     lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates                    Total amount or
                 the transfer?                                                                                                                                   value
                 Address
       11.1.     Anne-Marie L. Bowen, P.A.
                 816 N. Thornton Ave.                                $7500.00 Attorney's Fees, plus $1738 Court
                 Orlando, FL 32803                                   filing fee                                                3/2021                         $9,238.00

                 Email or website address
                 courtdocs@bowenbankruptcylaw.com

                 Who made the payment, if not debtor?




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                    Case 6:21-bk-01312                      Doc 1       Filed 03/26/21             Page 29 of 38
 Debtor        Central Signs, LLC                                                                        Case number (if known)



                 Who was paid or who received                        If not money, describe any property transferred           Dates              Total amount or
                 the transfer?                                                                                                                             value
                 Address
       11.2.     Latham, Luna, Eden &
                 Beaudine, LLP
                 111 N. Magnolia Ave. #1400
                 Orlando, FL 32801                                   Attorney's fees                                           3/2021                   $7,500.00

                 Email or website address
                 jluna@lathamluna.com

                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                           Description of property transferred or                  Date transfer            Total amount or
                Address                                          payments received or debts paid in exchange             was made                          value
       13.1 Tree Surgeon                                         Barter of old Ford F150 Van with bucket
       .                                                         reach for multiple trees removed                        Sept. 2019                     $3,000.00

                Relationship to debtor




 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                       Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                    Case 6:21-bk-01312                     Doc 1        Filed 03/26/21             Page 30 of 38
 Debtor      Central Signs, LLC                                                                         Case number (if known)



 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was           Last balance
               Address                                           account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


           None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                    Case 6:21-bk-01312                    Doc 1         Filed 03/26/21             Page 31 of 38
 Debtor      Central Signs, LLC                                                                         Case number (if known)




Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Kevin Green, CPA                                                                                                           Tax preparer 2019,
                    4540 Southside Blvd. #303                                                                                                  2020
                    Jacksonville, FL 32216

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

                None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

                None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Charles Hutcherson
                    517 Mason Ave.
                    Daytona Beach, FL 32117

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                                    Case 6:21-bk-01312                    Doc 1         Filed 03/26/21             Page 32 of 38
 Debtor      Central Signs, LLC                                                                         Case number (if known)



          statement within 2 years before filing this case.

                None

       Name and address
       26d.1.       Synovus Bank
                    960 Buford Hwy.
                    Cumming, GA 30041

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Charles H. Hutcherson                          517 Mason Ave.                                      MGR, Sole owner                       100%
                                                      Daytona Beach, FL 32117



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

                Name and address of recipient                    Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value
       30.1 Charles H Hutcherson
       .    517 Mason Ave                                                                                                                   Regular annual
                Daytons Beach, FL 32117                          $100,880.00                                             2020-2021          salary

                Relationship to debtor
                Owner/MGR


       30.2 Karen G. Hutcherson
       .    517 Mason Ave.                                                                                                                  Regular annual
                Daytona Beach, FL 32117                          $23,920.00                                              2020-2021          salary

                Relationship to debtor
                Wife of owner


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                    Case 6:21-bk-01312                    Doc 1         Filed 03/26/21             Page 33 of 38
 Debtor      Central Signs, LLC                                                                         Case number (if known)



    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         March 26, 2021

 /s/ Charles H. Hutcherson                                              Charles H. Hutcherson
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         MGR

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                    Case 6:21-bk-01312                     Doc 1      Filed 03/26/21              Page 34 of 38

                                                               United States Bankruptcy Court
                                                                       Middle District of Florida
 In re      Central Signs, LLC                                                                                        Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Charles H. Hutcherson                                               MGR                                                         100%
 517 Mason Ave.
 Daytona Beach, FL 32117


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the MGR of the corporation named as the debtor in this case, declare under penalty of perjury that I have read
the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date March 26, 2021                                                         Signature /s/ Charles H. Hutcherson
                                                                                            Charles H. Hutcherson

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                    Case 6:21-bk-01312                  Doc 1        Filed 03/26/21   Page 35 of 38




                                                               United States Bankruptcy Court
                                                                     Middle District of Florida
 In re      Central Signs, LLC                                                                          Case No.
                                                                                 Debtor(s)              Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the MGR of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to the

best of my knowledge.




 Date:       March 26, 2021                                           /s/ Charles H. Hutcherson
                                                                      Charles H. Hutcherson/MGR
                                                                      Signer/Title




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
                        Case 6:21-bk-01312   Doc 1     Filed 03/26/21   Page 36 of 38



    }
    b
    k
    1
    {
    C
    r
    e
    d
    i
    t
    o
    A
    s
    M
    a
    x




Central Signs, LLC                     Cintas Corporation #01490149          Otter Self Storage
517 Mason Ave.                         1844 Holsonback Dr.                   915 Shadick Dr.
Daytona Beach, FL 32117                Daytona Beach, FL 32117               Orange City, FL 32763




Anne-Marie L. Bowen                    Citi Cards                            RPT Realty
Anne-Marie L. Bowen, P.A.              Box 790046                            25801 US Hwy 19 North
816 N. Thornton Ave.                   St. Louis, MO 63179-0046              Clearwater, FL 33763
Orlando, FL 32803



Aaron Delgado                          Copyfax of MidFlorida Inc.            Schwartz & Stafford, PA
301 Dunlawton Ave.                     1310 Madrid Street                    2101 Sardis Road North
Port Orange, FL 32127                  Ste 101                               Suite 208
                                       Marshall, MN 56258                    Charlotte, NC 28227



Airgas USA, LLC                        Ford, Miller & Wainer PA              SmartTechnologies
2015 Vaughn Road, Bldg 400             1835 N. 3rd St.                       771 Fentress BLVD, Ste 10
Kennesaw, GA 30144                     Jacksonville Beach, FL 32250          Daytona Beach, FL 32114




Atlantic Coast Prosthodontic           Glantz & Son, LLC                     Synovus Bank
1509 Mason Ave.                        4408 36th Street                      960 Buford Hwy.
Daytona Beach, FL 32117                Orlando, FL 32811                     Cumming, GA 30041




Capital One                            Inlet Harbor Marina                   Tucker H. Byrd, Esq
PO Box 30285                           133 Inlet Harbor Rd.                  180 Park Ave. North Ste. 2A
Salt Lake City, UT 84130-0287          Ponce Inlet, FL 32127                 Winter Park, FL 32789




Certified Signage Inc.                 Karen G. Hutcherson                   Tucker H. Byrd, Esq.
103 Westwood Dr.                       517 Mason Ave.                        180 Park Ave. North Ste. 2A
Daytona Beach, FL 32119                Daytona Beach, FL 32117               Winter Park, FL 32789




Charles H. Hutcherson                  O'Reilly Auto Parts                   UL, LLC
517 Mason Ave.                         2545 US1                              75 Remittance Dr.
Daytona Beach, FL 32117                Mims, FL 32754                        Suite #1524
                                                                             Chicago, IL 60675-1524



Charles L. Cameron                     Otter Self Storage                    Volusia County
103 Westwood Dr.                       1015 S Woodland Blvd.                 Property Appraiser
Daytona Beach, FL 32119                Deland, FL 32720                      123 W. Indiana Ave. Rm. 102
                                                                             Deland, FL 32720
                      Case 6:21-bk-01312   Doc 1   Filed 03/26/21   Page 37 of 38




YP, LLC
PO Box 5010
Carol Stream, IL 60197-5010
                                    Case 6:21-bk-01312                  Doc 1      Filed 03/26/21        Page 38 of 38




                                                               United States Bankruptcy Court
                                                                     Middle District of Florida
 In re      Central Signs, LLC                                                                             Case No.
                                                                                 Debtor(s)                 Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Central Signs, LLC in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 March 26, 2021                                                      /s/Anne-Marie L. Bowen
 Date                                                                Anne-Marie L. Bowen 708161
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Central Signs, LLC
                                                                     Anne-Marie L. Bowen, P.A.
                                                                     816 N. Thornton Ave.
                                                                     Orlando, FL 32803
                                                                     407-228-1300 Fax:407-228-6605
                                                                     courtdocs@bowenbankruptcylaw.com

 March 26, 2021                                                      /s/Justin M. Luna
 Date                                                                Justin M. Luna 37131
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Central Signs, LLC
                                                                     Latham, Luna, Eden & Beaudine, LLP
                                                                     111 N. Magnolia Ave., Ste. 1400
                                                                     Orlando, FL 32801
                                                                     407*481-5804
                                                                     jluna@lathamluna,com




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
